Citation Nr: 1012991	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral foot and toe 
disorders, to include as secondary to service connected knee 
disabilities.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from February 1972 to June 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Boston RO 
that denied service connection for bilateral foot and toe 
disabilities, including as secondary to service-connected 
knee disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 200 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

January 2006 correspondence provided appropriate notice for 
a claim seeking service connection for the Veteran's 
bilateral foot and toe disabilities directly related to 
service; however, the Board notes that the Veteran also 
seeks consideration of his service connection on a secondary 
basis.  In light of this theory of entitlement the Veteran 
should have also been informed of what evidence and 
information is needed to substantiate this alternate theory 
of entitlement.  Specifically, he should have been informed 
that establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of 
current chronic disability; (2) evidence of a service-
connected disability; and (3) competent evidence that the 
current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Omission of this notice could be prejudicial to 
the Veteran; therefore, the matter must be remanded to 
correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will specifically inform 
the Veteran of the information and 
evidence needed to substantiate a claim 
of secondary service connection in 
accordance with 38 C.F.R. § 3.310 and 
allow the Veteran a reasonable time to 
respond.

2. The RO/AMC will undertake all 
necessary development to obtain and 
associate with the record any pertinent 
evidence identified but not provided by 
the Veteran.  If any pertinent evidence 
is unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran and his representative so 
notified.

3. Following such development, the 
RO/AMC should review and readjudicate 
the claim.  See 38 C.F.R. § 4.2.  If any 
such action does not resolve the claim, 
the RO/AMC shall issue the Veteran and 
his representative a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order. 

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


